PER CURIAM.
On the 31st day of December, 1910, judgment was rendered against appellant for a violation of the prohibitory liquor law and his punishment was assessed at a fine of one hundred dollars and thirty days’ confinement in the county jail. No time was fixed by the trial court in its judgment within which the ease-made was to be served. After the thirty days provided by law for serving a case-made had expired, the trial court attempted to extend the time for serving the case-made, but this cannot legally be done. The case-made was not served until the 4th day of March, and as no legal order was made extending the time within which the case-made should be served beyond the thirty days allowed by law, the case-made must be stricken from the record. We find no error in the record. The judgment of the lower court is therefore affirmed.